DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the period at the end of line 7 should be replaced with a semicolon.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation of “such that the chimney extends further on the distal side than the proximal side” is indefinite as it is unclear whether the word “extends” refers to the width or length of the chimney.  For the purpose of examination, the limitation is interpreted as --such that the chimney is wider on the distal side than on the proximal side--.
In regard to claim 1, the limitation of “wherein the chimney has a distal side and a proximal side relative to the plug” is indefinite as it is unclear whether the distal and proximal sides are vertically or horizontally displaced relative to one another.  Is the distal side referring to the top of the chimney or to the opposite side of the housing as the plug?
Claim 2 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 2, it is unclear how the distal chimney extension, which is recited as a component of the chimney in claim 1, can be “angled away from the direction of the chimney” while claim 1 also requires the chimney to be “substantially straight.”  Thus, it is unclear how to interpret the claim.
Claim 4 recites the limitation "the distal chimney extension surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the distal chimney extension surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the lowest point of external opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the main chimney" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the top surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 9, it is unclear what would constitute “a regular chimney opening.” The Examiner will interpret the limitation using the broadest reasonable interpretation.
Claim 10 recites the limitation "the top portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 7-11 and 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 2, claim 1 requires that the chimney is “substantially straight” and that the distal chimney extension is a component of the chimney.  Claim 2 fails to include all of the limitations of claim 1 as claim 2 requires that the distal chimney extension is “angled away from the direction of the chimney” and, thus, renders the chimney as not “substantially straight.”
In regard to claim 7, claim 1 requires that the distal chimney extension is a component of the chimney as the claim states that “the chimney extends […] to form a distal chimney extension.”  Claim 7 fails to include all of the limitations of claim 1 as the claim requires that the distal chimney extension is not a component of the chimney.  
In regard to claim 11, claim 1 requires that the external opening of the chimney is non-regular and extends further on the distal side than the proximal side.  Claim 11 fails to include all of the limitations of claim 1 as the claim requires that the chimney is substantially uniform in dimensions along its length.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goreham et al. (US 2008/0279731; hereinafter “Goreham”).
In regard to claims 1-2, Goreham discloses a liquid electric vaporizer (air fragrancing device 2) comprising a housing (chassis 10); a plug (via cable 30) configured to engage with a mains electricity socket, located on one side of the housing; a chimney (chimney 62), which is substantially straight and comprises an inner surface and an external opening (the top opening of the chimney) at the top of the housing; and further wherein the chimney has a distal side (top of the chimney) and a proximal side (bottom of the chimney) relative to the plug, a heating means (heat source 54), located adjacent the chimney; a detachable refill bottle (cartridge 36) which engages with the housing, the refill bottle having a wick (wick 40) in fluid communication with a material to be dispensed therefrom; and the wick extending from the bottle into the chimney in proximity with said heating means when the refill bottle is engaged with the housing; and wherein the external opening of the chimney is non-regular, such that the chimney extends further on the distal side than the proximal side, to form a distal chimney extension (as depicted in Figures 2 and 9a) which is angled away from the direction of the chimney.  See paragraphs [0053]-[0064] and Figures 1-4.
In regard to claim 4, Goreham discloses wherein the distal chimney extension has a surface which is substantially convex in transition from the circular cross-sectional area to the non-regular external opening.  See Figure 2 in which the convex surface is slightly above the location of numeral 16.
In regard to claim 5, Goreham discloses wherein the distal chimney extension has a surface which is substantially flat.  See Figure 9a wherein the substantially flat surface is defined by the length ‘A’.
In regard to claim 7, Goreham discloses wherein the distal chimney extension is separate from the main chimney (chimney 62 of chassis 10) and formed of a discrete component (shade 8). See Figure 2 and [0053].
In regard to claim 8, Goreham discloses wherein the discrete component is mounted onto the top surface of the housing as the shade 8 is located on top of the chassis 10.  See Figure 2.
In regard to claims 9-10, Goreham discloses wherein the discrete component (shade 8) is mounted onto a regular chimney opening (top of chimney 62) to form the non-regular external opening of the chimney to form a top portion of the device housing (chassis 10). See Figure 2.
In regard to claims 11-12, Goreham discloses wherein the chimney (chimney 62) is substantially uniform in dimensions along its length and is substantially cylindrical in shape prior to the external opening.  See Figure 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goreham.
In regard to claims 3 and 13-15, Goreham does not explicitly disclose the angle of the chimney extension.  It is noted that the instant specification does not disclose the criticality of the angle of the chimney extension.  Therefore, it is viewed that it would have been within the ambit of one of ordinary skill in the art to have angled the chimney extension in the device of Goreham at least 15, 25, 30 or 40 degrees away from the chimney without creating any new or unexpected result as such is merely a matter of obvious engineering design.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claims 6 and 16-17, Goreham does not explicitly disclose the length of the chimney extension relative to the length of the chimney.  It is noted that the instant specification does not disclose the criticality of the relative length of the chimney extension.  Therefore, it is viewed that it would have been within the ambit of one of ordinary skill in the art to have formed the chimney and chimney extension with the claimed relative lengths without creating any new or unexpected result as such is merely a matter of obvious engineering design.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazursky et al. (US 6,779,905).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774